Lumpkin, Justice,
dissenting.
Although the plaintiff’s declaration does allege, with reference to the steps .which she avers the defendant, her' landlord, negligently failed and refused repair, that “she' had no reason to believe them dangerous, supposing that the props which she and her son had used to support them would be sufficient,” yet as it contains other allegations' showing that these steps had been “badly decayed and broken” and “were very much decayed and sadly in need of repair” for at least six months before she received the injuries complained of, that the repairs made by the defendant’s agent and by the plaintiff’s son did not remedy the defects, that the plaintiff was all the while, by reason of daily use and observation, perfectly familiar with the condition of the steps, and that in the exercise of ordinary care-she ought to have known that the use of them, even after the making of the above mentioned repairs, was dangerous,, she was not entitled to a recovery. Taken as a whole, the declaration shows that, in continuing to use the steps-, she' voluntarily assumed a risk which she need not have taken, and that in so doing she was not observing ordinary care- and diligence to prevent the injuries of which she complains.